Citation Nr: 9901139	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-22 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for bilateral inguinal 
hernias, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 to June 1974.

This matter comes before the Board of Veterans Appeals 
(Board) from a September 1993 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for the veterans bilateral recurrent inguinal 
hernias.  The veteran testified at a hearing at the RO in 
July 1994.  In November 1994 the RO granted a combined rating 
of 20 percent for the veterans bilateral recurrent inguinal 
hernias.  In June 1998 the Board remanded the matter to the 
RO for further development.  In September 1998 the RO again 
denied an increased rating for bilateral inguinal hernias.  
The veteran has continued his appeal.  


REMAND

The veteran contends that his bilateral recurrent inguinal 
hernias are more severely disabling than the current rating 
indicates.

In July 1994 the veteran testified at a hearing that he had 
been wearing a truss for years, and even changed to a truss 
with better support, but still did not consider the hernias 
to be well-supported by the truss.  On VA examination in 
January 1998 he reported chronic pain from the hernias and 
claimed they tended to bulge out all the time.  Physical 
examination of the genitourinary area was significant for 
bilateral inguinal hernias that were noted to be obvious, 
even without palpation.  On VA examination in February 1998 
the examiner was unable to demonstrate a recurrence of the 
hernia, but noted that this did not mean the veteran did not 
have a recurrence of the hernia.  The examiner noted that the 
veteran might need surgical evaluation to better establish 
this.  

Based on the aforementioned conflicts in the evidence, the 
Board remanded the case for the veteran to be re-examined by 
a surgeon.  Pursuant to the Boards remand, the RO scheduled 
him for a VA examination in July 1998.  The Board notes, 
however, that the July 1998 examination was conducted by the 
same examiner who examined the veteran in February 1998, and 
who recommended further evaluation by a surgeon.  Hence, the 
July 1998 examination clearly was not responsive to the 
remand order. 

In addition, it is noteworthy that the July 1998 examination 
report included a new finding of a ventral hernia.  The 
significance of this was not stated.  The Board also notes 
that pursuant to the remand in June 1998, the RO sent a 
letter to the veteran requesting the names and addresses of 
all medical care providers who treated him for inguinal 
hernias.  He did not respond to this request.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will only further delay the 
adjudication of the veterans appeal, which has been pending 
since 1993.  However, there has been a failure to comply with 
the terms of the Boards June 1998 remand order, thus 
rendering the record incomplete and impeding the Boards 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
Court of Veterans Appeals recent directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Boards remand of June 
1998.  Stegall v. West, 11Vet. App. 268 (1998).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Court noted that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Hence, the Board must 
remand this matter for compliance with its June 1998 
directives.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should then schedule the 
veteran for a special VA examination by a 
surgeon to determine the current severity 
of his bilateral inguinal hernias.  In 
this regard, the veterans complaints 
should be elicited, and the examiner must 
comment specifically on those complaints.  
The claims file must be available to (and 
reviewed by) the examiner.  The RO should 
provide the examiner with the rating 
criteria for Diagnostic Code 7338.  The 
examiner should specifically note whether 
there is recurrence on either (or both) 
side(s) and whether any recurrent hernia 
is large, reducible, and/or well 
supported by truss.  The examiner should 
comment on the significance of the July 
1998 examination new finding of a ventral 
hernia, i.e., whether (and how) it is 
related to the service connected entities 
and the degree of any associated 
impairment.  In conjunction with the 
scheduling of the examination the veteran 
should be advised that a failure to 
report will result in a denial of his 
claim under 38 C.F.R. § 3.655.  

2.  The RO should review the development 
and ensure that there is full compliance 
with the prior order.  The RO should then 
readjudicate the claim, applying 
38 C.F.R. § 3.655(b), if indicated.  If 
it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
